Name: Decision of the EEA Joint Committee No 2/94 of 8 February 1994 amending Protocol 1 to the EEA Agreement, on horizontal adaptations
 Type: Decision
 Subject Matter: European construction;  European organisations;  EU institutions and European civil service;  information and information processing
 Date Published: 1994-03-30

 30.3.1994 EN Official Journal of the European Communities L 85/64 DECISION OF THE EEA JOINT COMMITTEE No 2/94 of 8 February 1994 amending Protocol 1 to the EEA Agreement, on horizontal adaptations THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas the EFTA arrangements concerned with the passing on of information from the EFTA States to the EFTA Surveillance Authority and the EFTA Standing Committee, as laid down in paragraph 4 (a) of Protocol 1 to the Agreement, should be simplified, HAS DECIDED AS FOLLOWS: Article 1 Paragraph 4 (a) of Protocol 1 to the Agreement shall be replaced by the following: (a) Where an EC Member State is to submit information to the EC Commission, an EFTA State shall submit such information to the EFTA Surveillance Authority which shall pass it on to the Standing Committee on the EFTA States. The same shall apply when the transmission of information is to be carried out by the competent authorities. The EC Commission and the EFTA Surveillance Authority shall exchange information they have received from the EC Member States or from the EFTA States or from the competent authorities. Article 2 This Decision shall enter into force on 1 July 1994, provided that all the notifications required under Article 103 (1) of the Agreement have been made on the EEA Joint Committee. Article 3 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 8 February 1994 By the EEA Joint Committee The President N. VAN DER PAS